Citation Nr: 0022626	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lesions on the 
arms, back, and buttocks, to include as a result of an 
undiagnosed illness.  

2.  Entitlement to service connection for a sleep/breathing, 
to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty from September 1987 to 
September 1991, including from September 1990 to March 1991 
in Southwest Asia (in support of Operation Desert 
Shield/Storm).  Subsequent to that period of active duty, he 
was apparently in the Mississippi Army National 
Guard/Reserves until October 1992.  There are no verified 
periods of active or inactive duty for training during that 
period, and there have been no contentions that any of the 
disabilities at issue relate in any way to that National 
Guard/Reserves period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which, in part, 
denied service connection for lesions on the arms, back, and 
buttocks and a sleep/breathing disorder, to include as a 
result of an undiagnosed illness, on the grounds that the 
claims were not well grounded.  During a November 1998 RO 
hearing, a claim for service connection for a skin rash other 
than tinea cruris (for which service connection was granted 
by that November 1997 rating decision) was expressly 
withdrawn by appellant from his appeal (See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204 (1999).  

A video conference Board hearing before the undersigned Board 
member was held in October 1999.  Subsequently, in December 
1999, the Board remanded the case to the RO for additional 
evidentiary development.  




FINDINGS OF FACT

1.  Appellant's lesions on the arms, back, and buttocks have 
been medically attributed to diagnosed 
neurofibromas/dermatofibromas/inclusion cysts/histiocytomas.  

2.  It has not been shown, by competent evidence, that the 
appellant's lesions on the arms, back, and buttocks are 
related to his period of active service. 

3.  Appellant's sleep/breathing disorder has been medically 
attributed to diagnosed sleep apnea syndrome.  

4.  It has not been shown, by competent evidence, that the 
appellant's chronic sleep/breathing disorder which is 
diagnosed as due to sleep apnea syndrome is related to his 
period of active service. 


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for lesions on 
the arms, back, and buttocks (diagnosed as neurofibromas) and 
a sleep/breathing disorder (diagnosed as sleep apnea 
syndrome).  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) (West 
1991 & Supp 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he has lesions on 
the arms, back, and buttocks and a sleep/breathing disorder 
that are related to his Persian Gulf war service.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

In deciding said service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.317 state, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

*                    *                    
*                    *                  *

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:...

(2)	Signs or symptoms involving skin
(8)	Signs or symptoms involving the 
respiratory system (upper or lower)
(9)	Sleep disturbances

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for lesions on the arms, 
back, and buttocks (diagnosed as neurofibromas) and a 
sleep/breathing disorder (diagnosed as sleep apnea syndrome).  
A well-grounded claim is one which is plausible, meritorious 
on its own, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 
2 Vet. App. 609 (1992), the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  See also 
Wade v. West, 11 Vet. App. 302 (1998), wherein the Court held 
that the claims in that case were not well grounded, since 
although service medical records were missing and there was 
evidence of present disability, the record did not contain 
medical evidence of a causal relationship between the current 
disability and service.

It appears from the evidentiary record that the RO has sought 
and obtained appellant's available service medical records 
and associated records from applicable sources.  See e.g., 
RO's letters/Request for Information forms dated in October, 
November, and December 1992, February and June 1993, and 
September and October 1996; and a June 1993 Report of Contact 
form.  Service Department Records Envelopes have been 
received, containing numerous service medical records.  
Additionally, there are numerous VA clinical records dated 
since January 1994; and, pursuant to the Board's December 
1998 remand, additional VA medical records were sought and 
obtained, to the extent available.  

Additionally, VA examinations were conducted in 1996, 1997, 
and 1999 with respect to the claimed service connection 
conditions.  However, subsequently the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

After reviewing all the evidence on file concerning the 
issues of service connection for lesions on the arms, back, 
and buttocks (diagnosed as neurofibromas) and a 
sleep/breathing disorder (diagnosed as sleep apnea syndrome), 
it is the Board's conclusion that the claims are not well 
grounded.  The available service medical records do no show 
any pertinent complaints, findings, or diagnoses.  During 
hearings in November 1998 and October 1999, appellant 
testified that he had not received any medical treatment for 
the claimed disabilities during service, including his 
Persian Gulf assignment, or as a National Guard member; and 
that no physician had ever told him that the claimed 
disabilities are related to service.  See November 1998 
hearing transcript, at T.3-6; and October 1999 hearing 
transcript, at T.5-9, 12.  

The earliest post-service medical evidence of lesions on the 
arms, back, and buttocks was not until a January 1994 VA 
examination.  On that examination, appellant complained of a 
rash/boils; and left arm histiocytoma and atopic dermatitis 
of the buttocks were diagnosed.  See also a January 1995 VA 
outpatient treatment record.  See also October 1996 VA 
outpatient treatment records, which assessed left arm and 
right buttock nodules as inclusion cysts.  Later that month, 
he underwent surgical excision of the lesions; and on 
pathological review, the lesions were benign.  In said 
outpatient treatment records, reported a 1990 or 1991 onset 
of his left arm and buttock.  

On October 1996 VA dermatologic examination, lesions on the 
left upper arm, right buttock, and mid-lower back were 
medically described as dermatofibromas.  Subsequent VA 
examinations indicated that he had scarring on the left arm, 
right gluteal fold, and back with 
dermatofibroma/neurofibromas on the back.  See August 1997 
and January 1999 VA examinations, including color photographs 
of the skin.  Significantly, none of the examinations 
included medical opinion relating said skin disorder to 
service.  Although during an October 1999 hearing, at T.4, 
appellant alleged VA treatment "around" 1993 apparently for 
a skin problem, even assuming arguendo that this was true, 
such treatment would still be subsequent to service.  

On October 1996 VA pulmonary examination, appellant alleged 
having a sleep/breathing disorder.  The following month, a VA 
polysomnogram study was interpreted as showing severe 
obstructive sleep apnea and obesity.  A more recent such 
study in September 1999 revealed similar findings.  
Significantly, the examination and diagnostic studies did not 
include medical opinion relating said disorder to service.  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied, in part, 
due to the lack of clinical evidence indicating that lesions 
on the arms, back, and buttocks (diagnosed as neurofibromas) 
and a sleep/breathing disorder (diagnosed as sleep apnea 
syndrome) were present in service or are due to an 
undiagnosed illness.  See, in particular, May and June 1998 
Statements of the Case and a December 1998 Supplemental 
Statement of the Case, which included provisions of law with 
respect to veterans' responsibility for filing a well-
grounded claim and service connection evidentiary principles; 
and specifically referred to the lack of medical evidence 
relating the claimed disabilities to military service or 
showing them to be due to undiagnosed illnesses.  During the 
November 1998 RO hearing, at T.7, appellant stated that he 
had no additional medical evidence to submit.  Furthermore, 
during the October 1999 video conference Board hearing before 
the undersigned Board member, at T.13, appellant was advised 
that he should submit medical opinion relating the claimed 
disabilities to military service.  It is therefore apparent 
that they were knowledgeable regarding the necessity of 
competent evidence to support these service connection 
claims.  Thus, it is concluded that appellant and his 
representative had notice of the type of information needed 
to support the claims.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would render these service 
connection claims well grounded.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, with respect to direct-incurrence 
service connection claims, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade, supra.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable in this case, 
since appellant's lesions on the arms, back, and buttocks and 
a sleep/breathing disorder have been respectively medically 
attributed to a diagnosed skin disorder and sleep apnea 
syndrome.  Therefore, the claimed disabilities are not due to 
"undiagnosed illnesses."  See also Neumann v. West, No. 98-
1410 (U.S. Vet. App. Jul. 21, 2000), wherein the Court held 
that since that veteran's symptoms had been attributed to a 
known clinical diagnosis, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were inapplicable.  Appellant's 
lesions on the arms, back, and buttocks (diagnosed as 
neurofibromas) and a sleep/breathing disorder (diagnosed as 
sleep apnea syndrome) have not been shown, by competent 
evidence, to have had their onset during service or proximate 
thereto.  No competent evidence links these claimed 
disabilities to service; thus, there is no medical nexus.  

Consequently, the claims for service connection for lesions 
on the arms, back, and buttocks (diagnosed as neurofibromas) 
and a sleep/breathing disorder (diagnosed as sleep apnea 
syndrome) are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for lesions on 
the arms, back, and buttocks (diagnosed as neurofibromas) and 
a sleep/breathing disorder (diagnosed as sleep apnea 
syndrome), these claims are denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

